Cite as 2014 Ark. App. 354

                  ARKANSAS COURT OF APPEALS
                                         DIVISION IV
                                        No. CR-13-687


SHANTELL L. PERKINS                                 Opinion Delivered   June 4, 2014
                                APPELLANT
                                                    APPEAL FROM THE CRITTENDEN
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CR-2009-431]

STATE OF ARKANSAS                                   HONORABLE RALPH WILSON, JR.,
                                   APPELLEE         JUDGE

                                                    AFFIRMED; MOTION GRANTED

                                RITA W. GRUBER, Judge

       Appellant Shantell Perkins entered a plea of guilty to the felony charge of theft of

property and was sentenced to twenty-four months’ probation on July 12, 2011. The State

filed a petition to revoke appellant’s probation, alleging that she violated the conditions

thereof by failing to pay fines and costs; failing to report to probation; failing to pay probation

fees; failing to notify sheriff and probation of current address and employment; departing an

approved residence without permission; possessing and using marijuana; possessing and using

other illegal substances; committing robbery; and possessing pepper spray. After a hearing,

the trial court found that appellant had violated the conditions of her probation and

sentenced her to 60 months’ imprisonment followed by thirty-six months’ suspended

imposition of sentence.

       Pursuant to Arkansas Supreme Court Rule 4-3(k) (2013), appellant’s counsel has filed

a motion to be relieved, stating that there is no merit to the appeal. The motion is
                                Cite as 2014 Ark. App. 354

accompanied by an abstract and addendum of the proceedings below, including all objections

and motions decided adversely to appellant, and a brief in which counsel explains why there

is nothing in the record that would support an appeal. The clerk of this court served

appellant with a copy of her counsel’s brief and notified her of her right to file a pro se

statement of points for reversal within thirty days. Appellant has filed no such statement.

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to withdraw

is granted, and the revocation order is affirmed.

       Affirmed; motion granted.

       GLOVER and WHITEAKER, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                              2